Los hechos están expresados en ]a opinión.
El Juez Peesidente Se. Hernández,
emitió la opinión del tribunal.
El 18 de noviembre de 1914 José Pilar Santiago pre-sentó demanda ante la Corte de Distrito de San Juan, Sec-ción Segunda, contra Joaquín Rodríguez Erna y Francisco Arés Fernández en reclamación de la suma de $510 que aquél había dejado de percibir por alquileres de una casa dada en arrendamiento al primero de los demandados con fianza so-lidaria del segundo. También se solicita en la demanda el pago de los intereses al tipo legal hasta la fecha del pago, con costas, gastos y honorarios de abogado.
Después de contestada la anterior demanda por ambos de-mandados fué presentada otra complementaria en 3 de marzo de 1915 con súplica de que la cantidad reclamada fuera adi-cionada con la de $520 más por nuevos cánones vencidos y no satisfechos.
Esa demanda complementaria fué contestada en . 16 de marzo citado por. el demandado Arés, el cual posteriormente o sea en 7 de enero de 1916 en contestación complementaria pidió a la corte fuera desestimada la demanda por el funda-mento de que el demandante había radicado en la Corte de ' Distrito de los Estados Unidos para Puerto Rico idéntica re-clamación en los procedimientos de quiebra de Joaquín Ro-dríguez Erna. Entonces el demandante enmendó su-demanda en el sentido' de que se entendiera dirigida la acción única-mente contra Francisco Arés Fernández por haber sido de-clarado en quiebra y hallarse insolvente el otro deudor Joa-*483quín Rodríguez Erna, limitándose a aquél la sentencia conde-natoria que se pronunciara.
Celebrado el juicio la Corte de Distrito de San Juan, Sec-ción Segunda, dictó sentencia en 26 de julio de 1916, decla-rando con lugar la demanda y condenando al demandado Francisco Arés Fernández a pagar al demandante la de $900, in-tereses ascendentes a $91.95, y las costas del litigio.
Ambas partes demandante y demandada interpusieron re-curso de apelación para ante esta Corte Suprema, la segunda contra la sentencia en su totalidad y la primera solamente en cuanto no condena al demandado al pago de los gastos y hono-rarios de abogado según fué solicitado en la demanda.
La parte demandada apelante funda su recurso en que sólo está obligada a pagar al demandante dos mensualidades del contrato de arrendamiento de que se trata, o sea $260.
Dicho contrato fué celebrado por escritura pública otor-gada en 9 de diciembre de 1913 y se refiere a una finca urbana que José Pilar Santiago daba en arrendamiento a Joaquín Rodríguez Erna por término de dos años prorrogables y canon mensual de $130 pagaderos dentro de los ocho primeros días siguientes al vencimiento de cada mensualidad. En la cláu-sula 3a. del contrato se estipuló expresamente -‘que vencidas y no satisfechas dos mensualidades de arrendamiento se en--tenderá por ese sólo hecho rescindido el presente contrato, con acción el arrendador para solicitar el desahucio del arrenda-tario.” Y la cláusula 11a. dice así: “Don Francisco Arés por la presente se constituye solidariamente en fiador de Don Joaquín Rodríguez y como tal se obliga a responder de todas y cada una de las obligaciones por este último contraídas.”
El texto de las cláusulas 3a. y 11a. que dejamos transcritas revela sin gran esfuerzo mental que el demandado Francisco Arés se constituyó fiador solidario de los cánones que dejara de pagar el arrendatario. La estipulación consignada en la cláusula 3a. no implica que la fianza solidaria debía limitarse a la falta de pago de dos mensualidades pues la rescisión del *484contrato por el sólo hecho de la falta de pago de dos mensua-lidades vencidas entraña únicamente el reconocimiento ex-preso del derecho que el artículo 1459 otorga al arrendador y al arrendatario, consistente en que si dejaren de cumplir las obligaciones que les incumben podrán pedir la rescisión dei contrato y la indemnización de daños y perjuicios, o sólo esto último dejando el contrato subsistente.
La acción rescisoria del contrato es un beneficio que arren-dador y arrendatario pueden aprovechar si les place, que-dando a su libre voluntad el derecho de reclamar únicamente indemnización de daños y perjuicios dejando el contrato sub-sistente. La cláusula 11a. está concebida en términos gene-rales y no cabe limitar sus efectos por el contenido de la cláu-sula 3a. que sólo se refiere al arrendador y al arrendatario.
También alega la parte demandada apelante para soste-ner el recurso que habiendo una causa pendiente por la misma reclamación ante la Corte de Distrito de los Estados Unidos para Puerto Rico en el procedimiento de quiebra de Joaquín Rodríguez Erna y no estando liquidada la deuda, el deman-dante no puede cobrar dos veces por el mismo concepto ni más de lo que se le debe.
Aparece del récord que en el procedimiento de quiebra de Joaquín Rodríguez Erna ante la Corte de Distrito de los Esta-dos Unidos para Puerto Rico archivó José Pilar Santiago una reclamación por la suma de $563.33, en 19 de- abril de 1915, cuya cantidad le debía el quebrado por alquiler de pna casa desde noviembre 1, 1914, a marzo 10, 1915, a razón de $130 y que el 11 de abril de 1916 fué declarada por el referee una re-lación de deudas del Rodríguez Erna entre ellas la de José Pilar Santiago, por la suma ya expresada, con dividendo del 9 por ciento. No aparece que tal dividendo haya sido satis-fecho al demandante.
Declara José Pilar Santiago que desistió de ,su reclama-ción ante la Corte de Distrito de los Estados Unidos para Puerto Rico por no habérsele reconocido preferencia a su eré-*485dito y su abogado ante la mencionada corte ha declarado tam-bién en el mismo sentido, aunque con excepción opuesta por el demandado basada en que la única prueba buena de dicho desistimiento sería la certificación del referee. A los efectos del presente juicio no tienen importancia alguna ni la alega-ción de haber reclamado José Pilar Santiago ante la Corte de Distrito de los Estados Unidos para Puerto Rico el cobro de su crédito en el procedimiento de quiebra dé Joaquín Ro-dríguez Erna ni la excepción opuesta a la declaración prestada por el abogado de José Pilar Santiago, pues el artículo lili del Códig'o Civil, aplicable a los fiadores solidarios según el artículo 1723 del mismo código, contiene el siguiente precepto:
“Artículo lili. — El acreedor puede dirigirse contra cualquiera de los deudores solidarios o contra todos ellos simultáneamente. Las redamaciones entabladas contra uno no serán obstáculo para las que posteriormente se dirijan contra los demás mientras no' resulte co-brada la deuda por completo. ’1
No resulta cobrada por José Pilar Santiago la deuda cuyo pago hoy reclama al fiador solidario Francisco Arés Fer-nández ni total ni parcialmente, y por tanto la reclamación hecha ante la Corte de Distrito de los Estados Unidos para Puerto Rico no le impide ejercitar la acción de cobro contra el fiador solidario. A éste incumbe probar la extinción de la deuda en todo o en parte y no ha suministrado prueba alguna sobre el particular. La única cosa que pudiera hacer ineficaz la obligación es el pago y éste no se ha verificado en el pre-sente caso. Quiñones v. Vivoni, 20 D. P. R. 490, y Cintrón & Aboy v. Solá, 22 D. P. R. 262.
Por lo que toca al recurso de apelación interpuesto por el demandante contra la sentencia de la Corte de Distrito de- San Juan en cuanto no condena al demandado al pago de desem-bolsos y honorarios de abogado, no encontramos, apreciando todas las circunstancias del caso, que dicha corte abusara de la discreción que le reconoce el artículo 327 del Código de Enjuiciamiento Civil tal como ha quedado enmendado por la *486Ley de 12 de marzo de 1908, y por tanto no nos sentimos in-clinados a ir contra sn apreciación.
Por las razones .expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.